Case 3:19-cv-01545-MWB Document 53 Filed 07/17/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAMS FIELD SERVICES
COMPANY, LLC,
Plaintiff,
V. : NO. 3:19-CV-1545
TODD E. GREENWOOD and | HON. MATTHEW W. BRANN

JAMES F. GREENWOOD
JEFFREY A. GREENWOOD,
ELECTRONICALLY FILED
Defendants.

 

WILLIAMS FIELD SERVICES COMPANY, LLC’S
NOTICE OF WITHDRAWAL OF MOTION FOR
A SPEEDY HEARING ON ITS DECLARATORY
JUDGMENT ACTION PURSUANT TO FED. R. CIV. P. 57

 

Plaintiff, Williams Field Services Company, LLC (“Williams”), hereby
respectfully provides notice to the Court that it is withdrawing without prejudice
the Motion for a Speedy Hearing on its Declaratory Judgment Action Pursuant to

Fed. R. Civ. P. 57 (ECF 23), and, in support thereof, states the following:

1. Williams initiated this action on September 6, 2019 with a Complaint
requesting declaratory and injunctive relief and an Amended Complaint on January

24, 2020. (See ECF 1 and 38.)
Case 3:19-cv-01545-MWB Document 53 Filed 07/17/20 Page 2 of 4

2. On November 27, 2019, Williams sought, inter alia, a speedy hearing
before this Court to determine its rights under a Partial Assignment of rights under
an Oil and Gas Lease (the “Lease”) to permit Williams to, among other things,
construct a natural gas gathering pipeline on the Bridgewater Township property of
Defendants Todd and James Greenwood. (See ECF 23, 24, 33.)

3. The natural gas gathering pipeline has been constructed on the
Bridgewater Township property and natural gas is now being produced and
gathered from the Greenwood R.P2 well pad for the benefit of the Greenwoods and
other leaseholders.

4. As aresult, Williams hereby withdraws its Motion for a Speedy
Hearing (ECF 23.) without prejudice. Williams reserves the right to file a similar

motion in the event that changed circumstances warrant expedited consideration.
Case 3:19-cv-01545-MWB Document 53 Filed 07/17/20 Page 3 of 4

WHEREFORE, Plaintiff Williams Field Services Company, LLC

respectfully withdraws its Motion for a Speedy Hearing on its Declaratory

Judgment Action Pursuant to Fed. R. Civ. P. 57 (ECF 23) without prejudice.

Myers, Brier & Kelly, LLP
425 Spruce Street, Suite 200
Scranton, PA 18503

(570) 342-6100

Date: July 17, 2020

Respectfully submitted,

/s/ Nicholas F. Kravitz
Daniel T. Brier
Nicholas F. Kravitz
Richard L. Armezzani

 

Attorneys for Plaintiff,
Williams Field Services Company, LLC
Case 3:19-cv-01545-MWB Document 53 Filed 07/17/20 Page 4 of 4

CERTIFICATE OF SERVICE

I , Nicholas F. Kravitz, hereby certify that a true and correct copy of the
foregoing Notice of Withdrawal of Motion for a Speedy Hearing on its Declaratory
Judgment Action Pursuant to Fed. R. Civ. P. 57 was served upon the following

counsel of record via the Court’s ECF system on this 17th day of July, 2020:

Edwin A. Abrahamsen, Esquire
Abrahamsen, Conaboy & Abrahamsen, P.C.
1006 Pittston Avenue

Scranton, PA 18505

Douglas A. Clark, Esquire
1563 Main Street
Peckville, PA 18452

/s/ Nicholas F. Kravitz
Nicholas F. Kravitz
